DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the portable dehumidifier, comprising: two wheel mounting bracket assemblies, each wheel mounting bracket assembly comprising: an inside member proximate to one of the sides of the cabinet, a bottom member coupled to the inside member, the bottom member proximate to the bottom side of the cabinet, the bottom member comprising one or more mounting apertures configured to permit one or more fasteners to couple the 20wheel mounting bracket assembly to the bottom side of the cabinet; an outside member proximate to an outside of the cabinet with respect to the inside member; and a top member configured to couple the outside member to the inside member, 25the top member coupled to an end of the inside member opposite to the bottom member of instant independent claims 1, 8 and 15.
The following references (US 5457849 A) to Branson et al., (US 6298950 B1) to Oelrichs et al., (US 8997312 B1) to Harris, (US 8418315 B1) to Lin et al., (US 20180010814 A1) to Felser et al., (US 20130298579 A1) to Dingle et al., (US 8069681 B1) to Cink et al., (US 20160305672 A1) to JEON, (US 20160061484 A1) to WU et al., (US 9278309 B2) to Tan et al., 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/24/2021